Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A properly filed terminal disclaimer overcoming the outstanding double patenting rejections was received on May 17, 2022. Further, the examiner is not aware of any prior art that reasonably teaches or suggests at the time of effective filing applicant’s claimed invention. Generating a look up table within a server by generating three distinct media IDs, one associated with delivered media, one generated by the server, and one associated with monitoring information associated with access by a media device, wherein the look up table associates all three in order to credit access of the media to the media device in the manner claimed does not appear in the prior art. Prior art teaching of similar solutions to the problem of tracking access of media content by a media device often requires no more than two media IDs linked together, and not necessarily with a look up table (relational databases are used just as often). See for example Woods (2015/0007212 paragraphs 0082, 0108, and 0111) and Tidwell et al. (2010/0131969 paragraph 0141) who teach using look up tables to associate providers with content, which is sufficient to track content usage. Bruich (2014/0304061 see abstract) teaches using a look up table to associate viewers with viewership data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421